DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10685010 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. US 10685010 B2 recites substantially the same functional limitations as in claims 1 and 16 for use in a network apparatus; hence, is a subcombination of the limitations in claim 8 of U.S. Patent No. US 10685010 B2 since independent claim 8 inherits all the limitations of claim 1 from which it depends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 of U.S. Patent No. US 10685010 B2 to recite only a subcombination.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

Cited Prior Arts 
US 20170185343 A1 is directed to a method and apparatus for determining from a stripe-specific flag in the parity media controller whether the stripe is locked or unlocked; and in response to the stripe being currently locked, adding the lock request to a conflict queue for later grant of the lock when the current lock is released, and in response to the stripe being unlocked, acquiring the lock for the stripe; and, is a good teaching reference.
US 20170031757 A1 is directed to A RAID adapter, comprising: a CAM; a first memory comprising a first plurality of entries each storing a waiter link indicating whether one or more previously received operations are waiting for a lock for one of a plurality of stripes in a RAID memory system; a second memory comprising a second plurality of entries each storing information for a corresponding waiter operation that is waiting to obtain a lock for at least one block of data in one of the stripes; and, is a good teaching reference.
US 20100180076 A1 a method and system for regulating I/O requests in a RAID storage system may comprise: receiving a first request to access a first set of one or more logical block addresses (LBAs) of a RAID volume; receiving a second request to access at least one of the first set of one or more LBAs of the RAID volume; and queuing the second request; and, is a good teaching reference.

US 20020133735 A1 two a network method and apparatus for defining a stripe lock data structure to maintain reservation status or stripe locks of cache lines within data extents that are part of a logical unit or storage volume; when a controller fails, taking over dirty cache line data of a failed controller by a survivor controller; and using the stripe lock data structure to process I/O requests from a host system, by the failed controller, until the dirty cache line data is flushed to one or more storage volumes, by the survivor controller; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112